Name: 78/990/EEC: Commission Decision of 21 November 1978 on the refusal to accept the scientific character of an apparatus described as 'Automax 16 mm cine-pulse camera'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  communications
 Date Published: 1978-12-06

 Avis juridique important|31978D099078/990/EEC: Commission Decision of 21 November 1978 on the refusal to accept the scientific character of an apparatus described as 'Automax 16 mm cine-pulse camera' Official Journal L 340 , 06/12/1978 P. 0021 - 0021 Greek special edition: Chapter 02 Volume 6 P. 0265 COMMISSION DECISION of 21 November 1978 on the refusal to accept the scientific character of an apparatus described as "Automax 16 mm cine-pulse camera" (78/990/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 16 June 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Automax 16 mm cine-pulse camera" should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 20 October 1978 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is an impulse camera used inter alia for time lapse photography of the nocturnal movement of slugs and the high speed data recording of gastropod responses in studies of the neuronal basis of behaviour ; whereas it is a multi-purpose apparatus which does not in itself have objective characteristics making it specially suited to pure scientific research and its use for research purposes cannot in itself give it the character of a scientific apparatus ; whereas it cannot, therefore, be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Automax 16 mm cine-pulse camera" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 November 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.